lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2331 DiSCip|ihary DOCket NO. 3

Petitioner : No. 195 DB 2016
v. : Attorney Registration No. 75895
JAl\/|ES ROBERT CARROLL, JR., : (Bradford County)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 3rd day of January, 2017, upon consideration of the Verified
Statement of Resignation, James Ro|oert Carroll, Jr., is disbarred on consent from the
Bar of the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply
with the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary
Board pursuant to Pa.R.D.E. 208(9).